UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 000-50302 Trey Resources, Inc. (Exact name of registrant as specified in its charter) Delaware 16-1633636 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5 Regent Street, Suite 520, Livingston, NJ 07039 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(973) 758-9555 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated files, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the exchange act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Number of shares of Class A, common stock, par value $.00001, outstanding as of May 14, 2010: 6,277,857,699 TREY RESOURCES, INC. and SUBSIDIARIES TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited): 3 Balance Sheets – March 31, 2010 and December 31, 2009 3 Statements of Operations - For the three months ended March 31, 2010 and 2009 5 Statements of Cash Flows - For the three months ended March 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 4T. Controls and Procedures 26 PART II. OTHER INFORMATION Item 5. Other Information 27 Item 6. Exhibits 27 ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS TREY RESOURCES, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $116,000 and $161,000 Inventory - Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $401,488 and $337,294 OTHER ASSETS Deposits and other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Due to related parties Convertible debentures payable, net Derivative liability Current portion of notes payable and capital leases Notes payable to related parties Deferred revenue Total current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - 3 STOCKHOLDERS' DEFICIT Preferred stock, $1.00 par value; authorized 1,000,000 shares; no shares issued and outstanding - - Common stock: Class A – par value $.00001; authorized 10,000,000,000 shares; 5,984,695,306 and 5,834,695,306 shares issued and outstanding Class B - par value $.00001; authorized 50,000,000 shares; no shares issued and outstanding - - Class C - par value $.00001; authorized 20,000,000 shares; no shares issued and outstanding - - Additional paid in capital Additional paid in capital - warrants Accumulated deficit ) ) Total Trey Resources, Inc. stockholders' deficit ) ) Noncontrolling interest in SWK Technologies, Inc. Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying footnotes to the condensed consolidated financial statements. 4 TREY RESOURCES, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, (Unaudited) SALES – SOFTWARE, NET $ $ SALES – SERVICE, NET SALES, NET $ COST OF SALES GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Selling expenses General and administrative expenses Depreciation and amortization Total selling, general and administrative expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Gain on revaluation of derivatives Interest expense ) ) Total other income (expense) NET INCOME ATTRIBUTABLE TO TREY RESOURCES, INC. NET INCOME (LOSS) ATTRIBUTABLE TO THE NONCONTROLLING INTEREST IN SWK TECHNOLOGIES, INC. ) - NET INCOME APPLICABLE TO COMMON SHARES $ $ NET LOSS PER COMMON SHARE Basic and Fully Diluted $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Fully Diluted See accompanying footnotes to the condensed consolidated financial statements. 5 TREY RESOURCES, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation and amortization Beneficial interest - Gain on revaluation of derivatives ) ) Changes in certain assets and liabilities: Accounts receivable, net ) ) Inventory ) Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) Deferred revenue ) ) Related party accounts Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of related party loans ) ) Repayment of notes payable, capital leases and convertible debentures - ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH ) CASH – BEGINNING OF PERIOD CASH – END OF PERIOD $ $ CASH PAID DURING THE PERIOD FOR: Interest expense $
